Citation Nr: 0911609	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1970.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  At some point the case was sent to the Roanoke, 
Virginia, RO.  It has been returned to the Board from that 
RO.

The Veteran testified at a hearing before a Member of the 
Board in May 2004.

The Board then denied the appellant's claim for service 
connection for PTSD in a September 2004 decision. The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  The Board's 
decision was vacated pursuant to a December 2005 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion). The parties requested that the 
Court vacate the Board's decision so that the Board could 
attempt to obtain police records that could verify his non- 
combat-related stressor. The Court granted the Joint Motion 
and remanded the case to the Board.

The case was remanded by the Board in April 2006.  


FINDINGS OF FACT

1.	The Veteran has been diagnosed as having PTSD as the 
result of a non-combat related stressor.  

2.	VA has been unable to verify the Veteran's non-combat 
related stressor.  




CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In letters dated in August 2002 and January 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim for service connection 
for PTSD, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Veteran is seeking service connection for PTSD, which he 
claims is the result of an incident that occurred while he 
was on active duty, specifically, the witnessing of a 
lynching in Tennessee.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2008).  Where it is determined that the Veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the Veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1). Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

If VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

Review of the service treatment records shows no complaint or 
manifestation of an acquired psychiatric disorder while the 
Veteran was on active duty.  The earliest treatment records 
following active duty date from the late 1990's and 
thereafter and, while these do show manifestations of a 
psychiatric disorder they do not indicate that the Veteran 
had a psychiatric disorder, including PTSD that was related 
to service.  A VA examination in October 2002 shows a 
diagnosis of major depression, which was not related to 
service.  PTSD is shown on two reports from VA physicians 
dated in July 2003.  

As noted, the Veteran has been diagnosed by VA as having 
PTSD.  Reports dated in July 2003 show this diagnosis, which 
is based upon a stressor of having his having witnessed two 
men murder another by hanging him.  The Veteran does not 
claim to have engaged in combat with the enemy and the 
diagnosis of PTSD is not based upon such a claim.  Therefore, 
as indicated, the non-combat stressor must be verified in 
some way for a determination of PTSD due to service.  

Pursuant to the Joint Motion, the Board ordered that 
development be undertaken with authorities to ascertain 
whether there was any verified murder as described by the 
Veteran during his time in service.  The Veteran testified 
that the murder had occurred in Tennessee during May or June 
1970, while he was undergoing military training in 
Millington, Tennessee.  In August 2008, letters were sent to 
federal, state, county and city authorities, including the 
Federal Bureau of Investigation, Tennessee Bureau of 
Investigation, Tennessee Highway Patrol, Shelby County 
Sheriff, the Memphis Police, and Millington Police 
Department.  None of these authorities could identify a 
report of an incident occurring as the Veteran has described.  
While there was one report of the murder of a member of the 
Navy in Millington during the time in question, it was 
believed that this was the result of a marital affair and it 
could not be verified that the death was by hanging.  The 
incident was anecdotal only, without any verification 
documents regarding the murder.  

Also on file is a copy of an Internet source characterized as 
The Tennessee Encyclopedia of History and Culture, concerning 
the history of lynching in the State.  According to this 
source the last recorded lynching in Tennessee was in June 
1940.

As the Veteran's lay statements alone can not establish the 
occurrence of the in-service stressor, as the record does not 
contain credible supporting evidence from any other source of 
the in-service stressor, and as diagnosis of PTSD is 
predicated on credible supporting evidence that the claimed 
in-service stressor occurred, and as there is no such 
credible supporting evidence, the Board rejects the current 
diagnosis of PTSD associated with the claimed in-service 
stressor of witnessing a murder by hanging while on active 
duty.  Without credible supporting evidence that the claimed 
in-service stressor occurred, the current diagnosis of PTSD 
can not be linked to service under 38 C.F.R. § 3.304(f).  For 
these reasons, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


